          Case 1:17-cr-10265-DJC Document 70 Filed 08/31/20 Page 1 of 3




MEMORANDUM

To:                     The Honorable Denise J. Casper
                        U.S. District Judge

From:                   Christopher P. Moriarty
                        Supervising U.S. Probation Officer

Re:                     Johnson, Sally Ann
                        Docket #: 1:17CR10265
                        Notification of Termination of Supervised Release with a Financial Balance

Date:               August 28, 2020
______________________________________________________________________________

On January 17, 2018, Sally Ann Johnson appeared before Your Honor after previously pleading guilty to
Attempts to Interfere with Administration of Internal Revenue Laws, in violation of 26 U.S.C. § 7212 (a).
Ms. Johnson was sentenced to 26 months in custody, followed by 1 year of Supervised Release.

On December 31, 2019, Ms. Johnson was released from imprisonment and commenced her term of
Supervised Release in the Southern District of Florida. Her term of Supervised Release is scheduled to
expire on December 30, 2020. The U.S. Probation Office in the Southern District of Florida is requesting
that the Court allow Ms. Johnson to terminate Supervised Release as scheduled while owing restitution for
the reasons detailed below.

The defendant has maintained a stable residence; however, has failed to be obtain suitable
full-time employment.

The defendant was ordered to pay restitution in the sum of $4,293,212.00. On March 4,
2020, the Court approved a modification for the defendant to pay $25.00 per month towards her
restitution obligation. The defendant has complied with this payment agreement as well as with
her other conditions of supervision.

A reassessment of the defendant’s financial status was recently conducted to determine if
an adjustment was warranted with her payment schedule. The defendant reported the household
           Case 1:17-cr-10265-DJC Document 70 Filed 08/31/20 Page 2 of 3


income and expenses on a monthly basis. The information was compared to the documentation provided
by the defendant and the expenses were adjusted accordingly. The defendant resides with her long-term
boyfriend and son. There have not been any changes in the defendant’s financial
status that would warrant a change in her monthly payment plan.

To date, she has paid the $100.00 special assessment fee and $37,751.51 towards the
restitution obligation with a current balance of $4,255,460.49.

Throughout the defendant’s term of supervised release, this officer has been monitoring her
ability to make restitution toward her court-ordered financial obligation. The defendant has paid the
court-ordered restitution to the best of her financial ability. The defendant’s term of supervised
release is scheduled to terminate on December 30, 2020, and she will be unable to satisfy this
financial obligation in full.

The defendant has been advised that the restitution judgment remains valid for a period of
20 years from the date of the judgment, plus time for incarceration.

In addition, the defendant provided copies of her past due tax returns. Our office received
verification from the defendant’s accountant, Dana Kaufman, that the tax returns were completed
and submitted to the Internal Revenue Service. Upon the IRS processing the returns, and a payment
plan will be established with the defendant to pay her past due taxes.

The Southern District of Florida is requesting no action to be taken and to allow the defendant’s term of
Supervised Release to expire on December 30, 2020. Should the Court concur, kindly indicate below.

Review & Approved:

/s/ Jeffrey R. Smith
Jeffrey R. Smith
Supervising U.S. Probation Officer



The Court Orders:


_____
 X Termination as scheduled is GRANTED


_____ Termination as scheduled is DENIED


                                                                          ____________________
                                                                          _________________________
                                                                                              Casp
                                                                          Honorable Denise J. Casper
                                                                          U.S. District Judge

                                                                          ______________________
Case 1:17-cr-10265-DJC Document 70 Filed 08/31/20 Page 3 of 3


                                                    Date
